Bell, J.
This is a loose and slovenly mode of declaring, only to be tolerated because of its frequent use. The plaintiff cannot proceed to trial without a specification or amendment; and upon a default, he can have no judgment without an actual assessment of damages, upon evidence laid before the court or a jury. The Court are not inclined to countenance this mode of declaring; and considering the necessity of an amendment or specification, as the fault of the plaintiff, will permit no amendment to be made or specification to be filed, except upon terms designed to discourage the practice.

Leave to amend granted on terms.